Citation Nr: 0607694	
Decision Date: 03/16/06    Archive Date: 03/29/06	

DOCKET NO.  03-10 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for heart disease and 
hypertension.   

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran retired in July 1972, following more than 20 
years of active military service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

This case was previously before the Board in April 2004, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.  


FINDINGS OF FACT

1.  Cardiovascular disease, to include heart disease and 
hypertension, is not shown to have been present in service, 
or for many years thereafter, nor is it the result of any 
incident or incidents of the veteran's period of active 
military service.  

2.  The veteran's sole service-connected disability, 
asbestosis, when taken in conjunction with his education and 
occupational experience, is insufficient to preclude his 
participation in all forms of substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  Cardiovascular disease, to include heart disease and 
hypertension, was not incurred in or aggravated by active 
military service, nor may such disability be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  

2.  The veteran's service-connected disability does not 
render him individually unemployable.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  The Court also held, however, that providing VCAA 
notice to the claimant after the initial decision could 
satisfy the requirements of the VCAA if the timing of the 
notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of events in this 
case.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have had any effect on the 
case, or to have caused injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Mayfield, supra; ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

In this case, in correspondence of March 2001, May 2001, 
April 2004, October 2004, and January 2005, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claims, as well as what 
information and evidence should be submitted by him, what 
information and evidence would be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence pertaining to his claims.  

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a 
September 2002 Statement of the Case (SOC), and an 
October 2005 Supplemental Statement of the Case (SSOC).  
These documents provided them with notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding the veteran's claims.  By way 
of these documents, they were also specifically informed of 
the cumulative evidence already provided to VA, or obtained 
by VA on the veteran's behalf.  Therefore, the Board finds 
that the veteran was notified and aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify, 
and no prejudice to the veteran exists by deciding the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as postservice 
medical records and examination reports.  Under the 
circumstances of this case, the veteran has received the 
notice and assistance contemplated by law, and adjudication 
of the claim poses no risk of prejudice to him.  See 
Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claim).  

Factual Background

A service clinical record dated in February 1953 reveals that 
the veteran was seen at that time for "palpitations and air 
hunger."  On physical examination, the veteran's blood 
pressure was 120/80 in the sitting position, and 124/80 lying 
down.  The veteran's examination was described as "negative," 
and it was recommended that, if at all possible, his blood 
pressure and pulse be measured during an "attack."  

In an entry of September 1953, it was noted that the 
veteran's heart displayed normal sinus tachycardia and no 
murmurs.  Further noted was that the veteran gave no 
complaints which were referable to any one bodily system.  

At the time of a service medical examination in August 1957, 
the veteran complained of palpitations and/or a pounding 
heart, which was considered to be "not significant."  

During the course of a period of inservice hospitalization 
for an unrelated medical problem in September 1958, the 
veteran's blood pressure was 134/84.  Examination of the 
veteran's heart revealed a point of maximal intensity at the 
6th intercostal space in the midclavicular line with an 
increased systolic thrush over the precordium.  Also noted 
was the presence of sinus tachycardia.  There was a short 
systolic aortic high-pitched Grade I murmur, which 
disappeared in the supine position, and A2 was greater than 
P2, which was split.  Pulses were described as normal 
bilaterally, and there was an unusual prominence of the veins 
in the veteran's upper extremities.  During the course of 
evaluation, it was noted that radiographic studies of the 
veteran's chest were negative.  

A service medical examination conducted in January 1961 was 
significant for the presence of a systolic thrush over the 
veteran's precordium.  Once again noted was that A2 was 
greater than P2, which was split.  Radiographic studies of 
the veteran's chest were within normal limits.  

A service separation examination in June 1972 was negative 
for history, complaints, or abnormal findings indicative of 
the presence of heart disease or hypertension.  At the time 
of examination, the veteran's heart and vascular system were 
within normal limits.  His blood pressure in the sitting 
position was 110/78, and a chest X-ray was within normal 
limits.  No pertinent diagnosis was noted.  

At the time of a VA medical examination for an unrelated 
problem in August 1998, the veteran gave a history of, among 
other things, hypertension.  On physical examination, the 
veteran's blood pressure was 140/88, with a pulse of 72.  The 
veteran's heart was regular, with S1/S2, and no murmur.  In 
the opinion of the examiner, based on history and physical 
examination, there was no evidence of any cardiac 
dysfunction.  

At the time of a private medical examination in 
November 1999, the veteran's blood pressure was 154/94, with 
a pulse of 70.  Cardiac examination revealed a regular rate 
and rhythm, with no murmurs or gallops.  No pertinent 
diagnosis was noted.  

During the course of a VA examination for an unrelated 
medical problem in September 2000, the veteran gave no 
history of heart disease.  Blood pressure was 160/110 in the 
standing position, 150/100 in the sitting position and 150/86 
lying down.  The veteran's heart displayed a regular rate and 
rhythm, with an II/VI murmur which radiated into the aortic 
area.  Noted at the time was that the veteran was New York 
Heart Association Scale I, with no restriction in his 
activities.  Radiographic studies of the veteran's chest were 
significant for the presence of aortic ectasis.  No pertinent 
diagnosis was noted.  

Service medical facility records of hospitalization dated in 
February 2000 reveal that the veteran was hospitalized at 
that time following the acute onset of right-sided facial, 
arm, and leg numbness which resolved over the course of 
several minutes.  At the time of admission, the veteran gave 
a history of, among other things, hypertension.  On physical 
examination, the veteran's blood pressure was 160/91.  The 
veteran's heart displayed a regular rate and rhythm, without 
murmurs, rubs, or gallops.  There was no evidence of any 
heaves or thrills, and the point of maximal intensity was 
nondisplaced.  Radiographic studies of the veteran's chest 
showed no evidence of any effusion, and an electrocardiogram 
displayed normal sinus rhythm.  The pertinent diagnosis noted 
was transient ischemic attack.  

Private records of hospitalization dated in late 
September 2000 reveal that the veteran was hospitalized at 
that time for severe chest discomfort.  At the time of 
admission, it was noted that the veteran had no prior known 
history of cardiac disease.  Reportedly, the veteran had 
experienced ventricular fibrillation, but was rapidly 
defibrillated.  Following this, the veteran experienced a 
central resolution of his chest discomfort.  During 
hospitalization, the veteran underwent cardiac 
catheterization with coronary angiography and stenting of the 
proximal left anterior descending coronary artery.  The 
pertinent diagnoses noted were anterior non-Q wave myocardial 
infarction complicated by ventricular fibrillation; and 
hypertension.  

Private records of hospitalization dated in November and 
December 2000 reveal that the veteran was hospitalized at 
that time with a diagnosis of unstable angina, rule out 
myocardial infarction.  Current complaints included abdominal 
pain below and above the umbilicus, with occasional chest 
pain.  At the time of admission, there was noted a history of 
hypertension, with blood pressure initially of 170/105 which 
was stabilized on medication.  It was subsequently decided to 
keep the veteran overnight for stabilization, and to transfer 
him for further evaluation the following morning.  The 
pertinent diagnoses noted were non-Q myocardial infarction, 
and hypertension.  

At the time of a period of private hospitalization in early 
December 2000, it was noted that the veteran had first been 
seen three months earlier with ventricular fibrillation in 
the setting of an acute coronary syndrome, with transient 
anterior ST segment elevation.  The veteran subsequently 
underwent catheterization, which showed a slight anteroapical 
hypokinesis with a normal left ventricular ejection fraction.  
The veteran underwent stenting of the left anterior 
descending coronary artery with resolution of symptomatology.  
Unfortunately, the veteran subsequently presented with 
recurrent angina, and had a small non-Q wave myocardial 
infarction.  At catheterization, he was found to have severe 
in-stent restenosis with very proximal left anterior 
descending coronary artery.  Under the circumstances, it was 
felt that the veteran would best be treated with bypass 
surgery.  Accordingly, the veteran underwent left internal 
mammary bypass of the left anterior descending which was done 
"off pump."  Following this, the veteran did very well, 
without hemodynamic or arrhythmic complications.  The 
pertinent diagnoses noted at the time of discharge were 
coronary artery disease, single vessel, with restenosis of 
the left anterior descending coronary artery; minimal left 
ventricular dysfunction, status post interrupted anterior 
myocardial infarction; and hypertension.  

In correspondence of late January 2001, a private physician 
wrote that the veteran was being seen for followup of recent 
coronary artery bypass surgery, during the course of which he 
received a left internal mammary bypass to the left anterior 
descending, having had restenosis of his previously stented 
left anterior descending artery.  According to the veteran's 
physician, the veteran had experienced a very tiny prior 
anterior infarct.  However, his left ventricular function was 
reasonably well preserved.  On physical examination, the 
veteran's blood pressure was 130/80.  His heart rate was 70 
and regular, and there was evidence of a I/VI systolic murmur 
along the left sternal border.  In the opinion of the 
veteran's physician, from a purely cardiac standpoint, he 
appeared to be "stable."  

At the time of a VA medical examination for an unrelated 
problem in October 2001, the veteran's history and complaints 
were recounted.  According to the veteran, since the time of 
coronary artery bypass surgery in December 2000, he had been 
unable to work.  

On VA cardiovascular examination in August 2005, the veteran 
stated that, prior to his discharge in 1972, he was told that 
he had hypertension.  Heart disease reportedly had its onset 
in 1997.  According to the veteran, following a heart attack, 
he had received a diagnosis of coronary artery disease.  The 
veteran then underwent stent placement, followed by a second 
heart attack and one vessel bypass surgery.  

On physical examination, the veteran's blood pressure was 
152/90.  A cardiac examination was within normal limits.  
Further evaluation revealed an ejection fraction of greater 
than 50 percent.  The veteran's heart size was within normal 
limits, as determined by radiographic studies.  The pertinent 
diagnoses noted were hypertension and heart disease.  In the 
opinion of the examiner, the veteran's hypertension and heart 
disease were not caused by or a result of his military 
service.  While the veteran had an abnormal heart sound on 
his discharge physical in 1961, he showed no symptomatology 
of hypertension or heart disease at that time.  Nor were 
there any elevated blood pressure readings in his service 
medical records.  According to the examining physician, the 
finding on the veteran's discharge examination was an 
incidental finding, and not diagnostic of hypertension or 
heart disease.  

Received in December 2005 were private medical records dated 
in August and September of 2005, showing results of nuclear 
and exercise stress tests.  Following nuclear stress testing, 
the pertinent diagnosis noted was mild septal ischemia.  

Pertinent evidence of record is to the effect that the 
veteran has completed high school.  He has had occupational 
experience as a boiler operator and night watchman, and, 
apparently, last worked in November 2000.  The veteran's sole 
service-connected disability is asbestosis, evaluated as 
10 percent disabling.  

Analysis

The veteran in this case seeks service connection for 
hypertension and heart disease.  In that regard, service 
connection may be established for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2005).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cardiovascular disease, 
including coronary artery disease and hypertension, becomes 
manifest to a degree of 10 percent within one year of date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of essential hypertension or coronary artery 
disease.  While on a number of occasions in service, the 
veteran underwent evaluation for sinus tachycardia and/or 
"palpitations," as of the time of a service separation 
examination in June 1972, his heart and vascular system was 
within normal limits, as was his blood pressure.  
Significantly, following a VA cardiovascular examination in 
August 2005, the examiner was of the opinion that the 
findings in service were incidental in nature, and not 
diagnostic of hypertension or heart disease.  

In point of fact, the earliest clinical indication of the 
presence of either of the disabilities at issue is revealed 
by a VA medical examination in August 1998, approximately 26 
years following the veteran's discharge from service, at 
which time there was noted a history of hypertension.  Heart 
disease (in the form of coronary artery disease) was first 
noted no earlier than the year 2000, fully 28 years following 
the veteran's discharge from service.  Significantly, at no 
time, either in service, or thereafter, has the veteran's 
hypertension or heart disease been attributed to some 
incident or incidents of his period of active military 
service.  Importantly, following a VA cardiovascular 
examination in August 2005, a VA examiner was of the opinion 
that the veteran's hypertension and heart disease were not 
caused by or a result of his military service.  Under the 
circumstances, the Board is unable to reasonably associate 
the veteran's current hypertension or heart disease, first 
persuasively documented many years following service 
discharge, with any incident of his period of active military 
service.  Accordingly, service connection for those 
disabilities must be denied.  

Turning to the issue of a total disability rating based upon 
individual unemployability, the Board notes that such ratings 
may be assigned where the schedular rating is less than total 
when it is found that the service-connected disability or 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2005).  

In the present case, a review of the record discloses that 
the veteran has reported completing high school.  Reportedly, 
the veteran has had occupational experience as a boiler 
operator and night watchman, and last worked in 
November 2000.  The veteran's sole service-connected 
disability is asbestosis, evaluated as 10 percent disabling.  

With regard to the above, total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent, and there is sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16 (2005).  

In the case at hand, it is clear that the veteran does not 
meet the schedular requirements for the award of a total 
disability rating based upon individual unemployability.  
Nonetheless, the veteran may be awarded that benefit where it 
is demonstrated that his service-connected disabilities, when 
taken in conjunction with his education and occupational 
experience, are sufficient to preclude his participation in 
all forms of substantially gainful employment.  38 C.F.R. 
§ 4.16(b) (2005).  

In that regard, it is apparent that, in addition to the 
veteran's service-connected asbestosis, he suffers from 
significant coronary artery disease.  In fact, the veteran 
has undergone not only stenting of one of his coronary 
arteries, but also coronary artery bypass grafting.  By the 
veteran's own admission, he ceased work in November 2000 
following a "heart attack."  Moreover, the VA respirator 
examination in January 2002 noted the veteran reported he 
stopped working due to coronary artery disease.  That 
examination noted mild shortness of breath on climbing one 
flight of stairs, but noted that many of the veteran's 
limitations in activity were due to coronary artery disease.

In light of the above, the Board finds that the preponderance 
of the evidence is to the effect that the veteran's inability 
to engage in substantially gainful employment is the result 
not of his service-connected asbestosis, but of other 
nonservice-connected disability.  

Under the circumstances, and following a full review of the 
pertinent evidence of record, the Board is of the opinion 
that the veteran's service-connected asbestosis, in and of 
itself, when taken in conjunction with his education and 
occupational experience, is insufficient to preclude his 
participation in all forms of substantially gainful 
employment.  Accordingly, the veteran's claim for a total 
disability rating based upon individual unemployability must 
be denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for heart disease and hypertension is 
denied.  

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.  



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


